McAdam, Ch. J.
Where the general term of the city court affirms a judgment in favor of the plaintiff, with costs, and the common pleas reverse the judgment and order a new trial, with costs “ to .the appellant ” to abide *173the event, the plaintiff (respondent), in case he succeeds upon the new trial, cannot tax the costs either of the city •court general term or the common pleas general term. The order of the general term affirming the judgment “ with costs ” having been reversed, “ its entire effect was wiped out” (Murtha v. Curley, 3 Civ. Pro. 266; 92 N. Y. 359). The plaintiff has succeeded upon the new trial, and the clerk has taxed in his favor the costs of the two general terms aforesaid.
The taxation will be reversed as to the costs of the two general terms, aggregating $120, and the disbursements incurred thereon, amounting to $6.50. These items, amounting to $126.50, will be deducted from $319.75, the bill as taxed, leaving $192.50 as the proper amount. At this sum the taxation will be affirmed.